FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT VAN ZANDT,                                No. 12-15479

               Plaintiff - Appellant,            D.C. No. 3:11-cv-04098-SI

  v.
                                                 MEMORANDUM *
RUSSELL STANALAND,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Robert Van Zandt appeals pro se from the district court’s judgment

dismissing his action alleging that defendant Russell Stanaland, an attorney,

violated the Fair Debt Collection Practices Act (“FDCPA”) and the Fair Credit

Reporting Act (“FCRA”) by recording an abstract of a state court judgment. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005). We affirm.

      The district court properly dismissed Van Zandt’s FDCPA claim because

Van Zandt failed to allege facts showing that the abstract of judgment was a “debt”

under the FDCPA. 15 U.S.C. § 1692a(5) (defining “debt” as “any obligation or

alleged obligation of a consumer to pay money arising out of a transaction in

which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes”); see also

Turner v. Cook, 362 F.3d 1219, 1226-28 (9th Cir. 2004) (a tort judgment was not a

debt within the meaning of the FDCPA, and the FDCPA did not apply, because the

judgment did not arise from a consumer transaction).

      The district court properly dismissed Van Zandt’s FCRA claim because Van

Zandt failed to allege facts showing that Stanaland furnished inaccurate

information to a credit reporting agency. See 15 U.S.C. § 1681s-2(a) (prohibiting a

person from knowingly furnishing inaccurate information relating to a consumer to

a credit reporting agency).

      The district court did not abuse its discretion in dismissing without leave to

amend because the deficiencies in Van Zandt’s complaint could not be cured by

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc)


                                          2                                     12-15479
(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      The district court did not abuse its discretion in denying Van Zandt’s motion

for relief from judgment because the intervening order in the underlying state court

action has no bearing on the merits of Van Zandt’s claims. See Sch. Dist. No. 1J,

Multnomah Cnty, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(setting forth standard of review and grounds for relief from judgment under Fed.

R. Civ. P. 60(b)).

      AFFIRMED.




                                          3                                   12-15479